HENLEY, Judge.
Defendant, Michael Sewell Byrne, was charged by complaint1 with careless driving of a motor vehicle on a public highway by overtaking and striking another vehicle in the rear end, a misdemeanor. § 304.010.2 He was found guilty in a trial before a Magistrate and appealed to the circuit court of Johnson county. Trial in that court without a jury resulted in conviction and a judgment imposing a fine of $25, from which defendant appealed to the Missouri Court of Appeals, Kansas City District. The court of appeals reversed and remanded, holding that the complaint failed to allege facts sufficient to inform defendant of the offense with which he is charged in that it failed to allege
“ * * * in what manner [defendant] drove carelessly, or wherein he failed to exercise the highest degree of care.” The case was ordered transferred to this court when one of the participating judges, joined by another, dissented from the majority opinion and certified that he deemed that opinion to be contrary to previous decisions of all districts of the court of appeals. Mo.Const. Art. V, § 10, V.A.M.S. We decide the case the same as though the original appeal had been direct to this court, and affirm.
Rule 24.01, in pertinent part, is as follows: “The * * * information shall be a plain, concise and definite written statement of the essential facts constituting the offense charged.” In traffic cases involving misdemeanors in magistrate court the complaint or information shall be substantially in the form provided in Rule 37.1162.
In State v. Todd, 477 S.W.2d 725, 728 [3-6] (Mo.App.1972), the court said: “The test of the sufficiency of the information is whether it is (1) in writing, and (2) understandably states the essential facts constituting the offense charged. State v. Tevis, Mo.App., 340 S.W.2d 415, 419. The same strictness of pleading is *695not required in informations charging misdemeanors as in those charging felonies. State v. McNail, Mo.App., 389 S.W.2d 214. It is not sufficient in cases involving careless and imprudent driving merely to state a conclusion that the defendant operated his motor vehicle in a careless and imprudent manner. City of Raytown v. Roach, Mo.App., 360 S.W.2d 741; State v. Reynolds, Mo.App., 274 S.W.2d 514. When, however, the information indicates the facts and the manner in which the defendant operated his automobile carelessly and imprudently, the information is sufficient to inform the defendant of the ‘nature and cause of the accusation.’ State v. Richards, Mo.App., 429 S.W.2d 351; State v. McNail, supra.”
The complaint in this case is substantially in the form provided in Rule 37-1162. Defendant does not contend that it is not. The complaint alleges: “The undersigned peace officer complains and states that on or about 8-18-71 at 1:00 p. m., at or near U. S. 50 & Rt. M, within the county [of Johnson] and state [of Missouri] * * * Michael Sewell Byrne * * * did lawfully operate [a] 68 Chev. Van * * * and then and there did commit the following offense to-wit: * * * careless driving * * * [of] failure to exercise [the] highest degree of care * * * by overtaking [another] vehicle [traveling in the] same direction [on a] 4-lane divided highway and striking [it] in the rear end in violation of sec. 304.017 * * *.”
The complaint states more than the conclusion that defendant operated his motor vehicle in a careless manner; it states the facts and the manner in which he operated his vehicle carelessly, i. e., by overtaking and striking another vehicle in the rear end. This is sufficient to inform defendant of the nature of the offense with which he is charged. State v. Todd, supra; State v. Cipolla, 437 S.W.2d 162 [1-4] (Mo.App.1968) ; State v. Richards, supra; State v. McNail, supra.
Defendant asserts that he was not charged with violation of the traffic laws under § 304.010, but was charged under § 304.017 specifically mentioned in the complaint. Mention of a statute number in the complaint is not conclusive as to the offense charged and may be, and is, treated as surplusage. Bullington v. State, 459 S.W.2d 334, 341-342 [8] (Mo.1970).
Defendant contends also that the evidence is insufficient to support his conviction. The evidence, viewed most favorable to the judgment, is that defendant was driving his vehicle eastbound on U. S. Highway 50, a four-lane divided highway. The paved surface was 24 feet wide, and there was a ten-foot shoulder on the south or right-hand side of the two lanes for eastbound traffic. The accident occurred at a point 400 to 500 feet east of the intersection of Highway 50 and Route M, and in the right lane, next to the shoulder. The vehicle defendant collided with had been traveling north on Route M. It first stopped at a stop sign and then entered Highway 50. As it did so, it turned right (east) and moved 400 to 500 feet in that direction in the right-hand lane before the collision. The damage to defendant’s vehicle was to the entire front end; damage to the other vehicle was to its entire rear end. No other vehicles were on the two eastbound lanes. There were no obstructions to the view of an eastbound driver from a point a “quarter and a half” mile west of the intersection. Defendant claimed he was traveling 60 miles per hour, and the other driver 20 miles per hour. There were 25 feet of skid marks running east-west at the point of impact. The evidence is sufficient to support the conviction.
Defendant challenges the constitutionality of § 304.010, contending that it denies him due process of law in that it is so vague, uncertain and broad that one cannot determine the acts it seeks to prohibit. This point was not presented at the first available opportunity. It was not raised at any stage of the proceedings in *696either the magistrate court or the circuit court. It was raised for the first time on appeal in defendant’s reply brief filed in the court of appeals. The point was not properly preserved for review and may not be considered. State v. Brookshire, 325 S.W.2d 497, 500 [3-7] (Mo.1959).
The judgment is affirmed.
DONNELLY, C. J., and MORGAN, HOLMAN and FINCH, JJ., concur.
BARDGETT, J., dissents in separate dissenting opinion filed.
SEILER, J., dissents and concurs in separate dissenting opinion of BARDGETT, J.

. The complaint is in the form of and is known as a “Uniform Traffic Ticket” as set out in Rule 37.1162, Rules of Missouri Supreme Court, V.A.M.R., the use of which is authorized by Rule 37.46. See also Rule 37.01 making Rules 37.46 to 37.50 applicable to traffic cases in magistrate courts. The Uniform Traffic Ticket is so designed that by filling in blanks, indicating applicable words by check-marking small squares, and by a brief description of the traffic violation, a peace officer can easily cause it to state the essential facts of the offense charged and inform the defendant specifically what he must defend against.


. References to statutes are to RSMo 1969 and V.A.M.S.